Citation Nr: 0916766	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  00-14 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  What evaluation is warranted from September 29, 1999 to 
March 4, 2002, for posttraumatic stress disorder?

2.  What evaluation is warranted from March 5, 2002 to July 
1, 2004, for post traumatic stress disorder?


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife



ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to 
December 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which granted entitlement to 
service connection for post traumatic stress disorder with an 
evaluation of 50 percent disabling, effective September 29, 
1999.  The Board remanded the case in September 2003 and 
October 2005 for further development.  In May 2005, the 
Veteran's evaluation of post traumatic stress disorder was 
increased to 70 percent effective from July 2, 2004.  In a 
November 2006 Board decision, the evaluation for post 
traumatic stress disorder was increased to 70 percent before 
July 2, 2004, and 100 percent effective July 2, 2004.  The 
Veteran appealed the assignment of a 70 percent evaluation to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a November 2008 memorandum decision, the Court 
vacated and remanded the Board's decision to that extent.

The Veteran testified before the undersigned Veterans Law 
Judge at a video conference hearing held in April 2002.  A 
copy of the transcript is of record.

In December 2001, the Veteran filed claims of entitlement to 
service connection for hypertension and thyroid 
abnormalities.  See December 2001 statement signed by the 
appellant.  These claims have not yet been developed.  As the 
Board cannot address claims that are not certified for 
appeal, they are referred to the RO for further development.



FINDINGS OF FACT

1.  For the period from September 29, 1999 to March 4, 2002, 
the Veteran's post traumatic stress disorder was not 
manifested by total occupational and social impairment.

2.  For the period from March 5, 2002 to July 1, 2004, the 
Veteran's post traumatic stress disorder was manifested by 
total occupational and social impairment.


CONCLUSIONS OF LAW

1.  For the period from September 29, 1999 to March 4, 2002, 
the Veteran did not meet the criteria for an initial rating 
in excess of 70 percent for post traumatic stress disorder.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 
4.7, 4.130, Diagnostic Code 9411 (2008).

2.  For the period from March 5, 2004 to July 1, 2004, the 
Veteran met the criteria for a 100 percent rating for post 
traumatic stress disorder.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 
4.7, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a), have been met.  Hartman v. Nicholson, 483 
F. 3d 1311 (Fed Cir. 2007).

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording a VA examination.  
The claimant was provided the opportunity to present 
additional pertinent evidence, including following the 
Board's September 2003 and the Court's November 2008 remands.

The claimant has been afforded a meaningful opportunity to 
participate in the adjudication of the claim.  There is not a 
scintilla of evidence that any VA error in assisting the 
appellant that reasonably affects the fairness of this 
adjudication, or prejudices the appellant.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  The Rating Schedule is primarily a guide in 
the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service. The ratings are intended to compensate, 
as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases 
and injuries and their residual conditions in civilian 
occupations.  Id.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Multiple (staged) ratings may be assigned for 
different periods of time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings 
are appropriate in a claim in which distinct time periods 
with different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505, 510 (2007).  The analysis in 
this decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if an 
application is received within one year from that date.  38 
U.S.C.A. § 5110(b)(2) (West 2002).

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2008) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. §§ 3.321(b).

Regulations establish a General Rating Formula for rating 
psychiatric disorders.    38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestations of particular 
symptoms.  The use of the phrase "such as" in 38 C.F.R. § 
4.130, however, demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve only as examples of the type and degree 
of the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  Accordingly, the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the Diagnostic Code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV).

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform the activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  Id.

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning score is based on a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DSM-IV at 32).

Scores ranging from 31 to 40 reflect "[s]ome impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school)."  Id.

A score of 41 to 50 is indicated where there are "[s]erious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job)."  Id.

A score of 51 to 60 is appropriate where there are 
"[m]oderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning, (e.g., few 
friends, conflicts with peers or co-workers)."  Id.

September 29, 1999 to March 4, 2002

With the above criteria in mind, the record during the period 
from September 29, 1999 to March 4, 2002 includes one VA 
examination, numerous VA treatment records, and Vet Center 
reports that document the Veteran's regular course of 
outpatient treatment.

VA treatment records and Vet Center reports from November 
1999 to March 2002 include reports by the Veteran and/or his 
wife that he experienced depression, isolation, and avoidance 
of people or places that reminded him of Vietnam.  He 
described suicidal ideations without plan, vigilance, anger-
rage outbursts, loss of interest in significant activities, 
increasing irritability, and having lost a "good deal of 
pleasure from life."  He stated that anxiety attacks occur 
two to three times a week.  He reported preferring to be 
alone, and to avoid crowds.  He described mood swings, 
conflicts with people, frequent panic attacks, and that his 
wife was afraid to leave him home alone.  He claimed that he 
had broken off contact with his parents for a number of 
years, even though they lived relatively close by, that he 
was "nervous all the time" and "always scared."  He described 
hyperstartle reflex responses, an obsession with keeping all 
doors to his house locked, including using dead-bolt locks 
even when he is inside the house.  The Veteran reported that 
he was afraid to leave his house, refused to attend any 
public or family function, and suffered from constant 
anxiety.  His sleep was disturbed by awakening three to four 
times a night.  He stated that he had disorganized thinking, 
hallucinations of Vietnam, no friends, and that he was overly 
dependent on his wife.  Adverse symptomatology included near-
continuous panic or depression as well as dysphoria.  global 
assessment of functioning scores ranged from 54 to 58.

At a March 2000 VA examination, the Veteran and/or his wife 
reported the following symptoms: avoidance; distrust; being 
unable to relax, and that "everything makes him nervous and 
upset."  He stated that he had no interests, and was always 
anxious and restless.  He reported being overprotective and 
demanding to know where his family members are at all times.  
He complained of temper outbursts.  His wife reported that he 
had tried to choke her during one of his nightmares, and that 
the appellant was overly dependent on her.  Adverse 
symptomatology noted on examination included thoughts of 
hurting people but with no one in particular in mind.  While 
he described an anxious mood, there is no evidence of 
delusional thoughts. But the examiner noted a comment that 
the Veteran dreams of Vietnam and that the Viet Cong are "out 
to get him. . . ."  The global assessment of functioning 
score was 54.

In November 2000, a readjustment counseling therapist at the 
Vet Center noted that the Veteran had been to 22 counseling 
sessions at the Vet Center.  He had continued problems with 
depression, nightmares, flashbacks, sleep disturbances, 
anger-rage attacks, intensive intrusive thoughts, survivor 
guilt, loss of interest in significant activities, isolation, 
and avoidance of feelings and personal relationships.  The 
Veteran was diagnosed with severe, chronic post traumatic 
stress disorder.  The therapist noted that he believed the 
Veteran had reached his maximum level of recovery and would 
never be able to maintain gainful employment.  

Contemporaneously prepared Vet Center progress notes 
documenting counseling sessions held around the time the 
letter was written note sleep problems, flashbacks, and 
nightmares, several panic attacks per week, problems with 
anxiety, and poor memory.  They do not state that the 
appellant was unemployable due to post traumatic stress 
disorder, nor do they reflect signs of total social and 
occupational impairment.  Indeed, the Veteran was reported to 
have "stable" post traumatic stress disorder.

The Board finds that for the period from September 29, 1999 
to March 4, 2002, the Veteran's overall disability picture 
includes near-continuous panic or depression, nightmares, 
social isolation, difficulty in adapting to stressful 
circumstances, and an inability to establish and maintain 
effective relationships.  Hence, the Board finds that these 
symptoms of post traumatic stress disorder are closer 
associated with occupational and social impairment, with 
deficiencies in most areas, but not total occupational and 
social impairment.  Although the therapist from the Vet 
Center in November 2000, stated that the Veteran would not be 
able to maintain gainful employment, the Board finds that the 
severity of post traumatic stress disorder described in his 
opinion does not match the severity described in his 
treatment notes.  Therefore, the Board affords this statement 
less probative weight as it contradicts with the treatment 
notes at that time, which do not describe such severe 
symptoms.

The Board recognizes that the Veteran occasionally has shown 
some symptoms described in the 100 percent rating criteria 
during the term from September 29, 1999 to March 4, 2002.  As 
can be seen from the clinical evidence of record, the Veteran 
suffers from tendencies toward impairment in thought process 
or communication, delusions, inappropriate behavior, and 
memory loss.  Still, the March 2000 VA examination noted that 
he was in no acute distress; made good eye contact; exhibited 
fluent, coherent and relevant speech; denied audiovisual 
hallucinations; demonstrated goal-directed thoughts; and 
presented an affect that was deemed appropriate.  His global 
assessment of functioning score was 58.  Furthermore, 
treatment records from the Vet Center show general difficulty 
with memory, nightmares, social avoidance, and panic attacks 
up to three times per week.  The Vet Center records do not 
show that the appellant was unemployable due to post 
traumatic stress disorder prior to March 5, 2002.  The record 
shows, therefore, that the majority of his symptoms are more 
appropriately rated under the 70 percent rating criteria.

While the March 2000 VA examination and other evidence of 
record show reports of a desire to hurt others, a history of 
angry outbursts, and one incident where the Veteran exhibited 
some violence towards his wife, the majority of the evidence 
of record shows that he was not in a persistent danger of 
hurting himself or others during this period.  As to reports 
of problems with suicidal and homicidal impulses, there is no 
indication in the record that these did more than create 
deficiencies in most areas, such as family relations, 
judgment, thinking, or mood.  While the Board fully 
recognizes that the Veteran does not need to meet all, most, 
or even some of the criteria set forth in Diagnostic Code 
9411, the overall picture of his symptomatology during this 
period is most appropriately rated at 70 percent because he 
was not totally occupationally and socially impaired at that 
time.  Mauerhan.  Accordingly, for the period from September 
29, 1999, to March 4, 2002, the evidence supports a finding 
that his impairment is best approximated by the criteria for 
the 70 percent rating, but no more.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

The Veteran argues that his 100 percent evaluation should be 
granted from his date of claim in September 1999.  In support 
of this argument, the Veteran has identified Railroad 
Retirement Board records documenting the appellant's 
retirement from employment in the 1990's, partially due to an 
anxiety disorder.  He argues that this shows that he has been 
unemployable since at least 1999 due to post traumatic stress 
disorder.  The Board disagrees.  The Railroad Retirement 
Board records obtained by VA show that the Veteran retired 
with a chronic low back disability and anxiety and delusional 
disorders.  These records do not show that the appellant was 
suffering from post traumatic stress disorder, and his 
symptoms were completely unrelated to service.  Therefore, 
the Board finds that he was not totally occupational and 
socially impaired from post traumatic stress disorder at that 
time.

The Veteran's disability picture was not unusual or 
exceptional in nature during this period as to warrant 
referral of his case to the Director or Under Secretary for 
review for consideration of an extraschedular evaluation.  38 
C.F.R. § 3.321(b)(1).  The preponderance of the probative 
evidence shows that the Veteran's post traumatic stress 
disorder during this term did not result in a marked 
interference with employment, or require frequent periods of 
hospitalization.  The schedular criteria adequately 
compensates the Veteran for the nature and extent of severity 
of the disability at issue during the term at issue.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for referral for consideration of 
extraschedular rating for the period between September 29, 
1999 and March 4, 2002.


The Period from March 5, 2002 to July 1, 2004

With respect to the remaining term, the record during the 
period since March 5, 2002 includes one VA examination and a 
Post Traumatic Stress Disorder Disability Work Capacity 
Evaluation Questionnaire, as well as VA treatment records, 
and Vet Center report documenting the Veteran's regular 
course of outpatient treatment.
In March 2002, the Veteran was treated at an unscheduled VA 
clinic walk-in, accompanied by his wife.  He reported his 
quality of life was deteriorating over the prior months due 
to post traumatic stress disorder, characterized by decreased 
sleep from three to four hours to two hours maximum, panic 
attacks increased from three times weekly to approximately 
five times weekly, and increased isolation.  A psychiatrist 
confirmed the findings and added, "[p]atient has increase in 
anxiety symptoms, panic attacks 1-3/day, sleep disturbances, 
social withdrawal, afraid to leave home, avoidance behavior, 
doesn't want to attend public or family function or church."  
He also opined that "[t]he symptom complex of the patient 
will interfere significantly in gainful employment 
performance."

In a July 2, 2004 Vet Center record, the Veteran presented 
with anxiety, depression, flashbacks, exaggerated startle 
response to loud noises, insomnia, and disorganized thinking.  
He also presented with hallucinations of past events in 
Vietnam, irritability, low self-esteem, avoidance, and 
isolation.  He reported that he had no friends and did not 
trust anyone.  He was overly dependent on his wife.  He was 
noted to be unemployed due to his psychological and 
physiological state.  The Veteran was also observed at the 
time to be depressed, with a labile affect, motor activity 
agitated, and an impaired memory.  He was diagnosed with 
chronic severe post traumatic stress disorder.  His global 
assessment of functioning score was between 40 and 45.  
Occupational and social impairment was noted.

The record also includes a July 7, 2004 post traumatic stress 
disorder Disability Work Capacity Evaluation Questionnaire.  
The physician who prepared answers to the questionnaire noted 
that the Veteran persistently reexperienced the traumatic 
event through recurrent, intrusive and distressing 
recollections and dreams.  The Veteran showed a persistent 
avoidance of stimuli associated with the trauma or numbing of 
his general responsiveness that was indicated by his efforts 
to avoid thoughts or feelings associated with the trauma and 
his efforts to avoid activities or situations that aroused 
recollections of the trauma.  Persistent symptoms of 
increased arousal were indicated by his difficulties in 
falling or staying asleep, difficulty concentrating, and 
hypervigilance.  The examiner noted that the Veteran's 
symptoms were chronic.  The examiner also stated that the 
Veteran was totally and permanently disabled from his post 
traumatic stress disorder, so as to prevent fully competitive 
work with a regular pace and persistence. A global assessment 
of functioning score of 45 was assigned.

In a VA treatment record dated in November 2005, the Veteran 
reported chronic trouble sleeping, frequent panic attacks 
(more than once a week), being easily irritated, getting into 
arguments with his wife, listlessness, and an insistence on 
accompanying his wife everywhere coupled with a reluctance to 
even leave his house.  The Veteran's mood was "irritated," 
and his affect was constricted.  He was diagnosed with post 
traumatic stress disorder with ongoing avoidance symptoms and 
anxiety.  A global assessment of functioning score of 60 was 
assigned.

The Veteran was afforded a VA psychiatric examination in 
August 2004.  He reported deteriorating symptoms to include 
worsening nightmares and intrusive memories.  He described 
having panic attacks, especially when a helicopter was 
nearby, impaired memory, and poor judgment.  His wife 
complained that she did not know how she had stood by him at 
all, given his condition.  The Veteran's subjective 
complaints included depression, anxiety, agitation, insomnia, 
being bothered by any loud noises, disorganized thinking, 
hallucinations, a feeling of worthlessness, as well as a 
feeling that no one cared about him.  He also reported 
paranoia, agitation, and extreme moodiness.  On mental 
examination, he was very paranoid, dysphoric, guarded, and 
suspicious.  Insight, judgment, and problem solving were 
deemed to be very poor.  The Veteran was diagnosed with 
chronic post traumatic stress disorder.  A global assessment 
of functioning score of 50 was assigned.

Effective March 5, 2002, it was clear that the appellant's 
post traumatic stress disorder was productive of total social 
and industrial impairment.  The Board finds that for the 
period since March 5, 2002, the Veteran's overall disability 
picture includes gross impairment in thought processes, 
persistent hallucinations, grossly inappropriate behavior, 
disorientation, and memory loss.  Moreover, the evidence for 
the period since March 5, 2002 specifically shows that the 
appellant has been unemployable due to post traumatic stress 
disorder from that date.  The key items of evidence in this 
regard are a March 5, 2002 note from a psychiatrist that the 
Veteran's symptoms will interfere significantly in gainful 
employment performance, a July 2004 Vet Center report which 
diagnoses occupational and social impairment and unemployment 
due to post traumatic stress disorder, and a July 2004 
Disability Evaluation concluding the appellant is totally and 
permanently disabled.


ORDER


For the period from September 29, 1999 to March 4, 2002, a 
rating in excess of 70 percent is not warranted for post 
traumatic stress disorder.

For the period from March 5, 2002 to July 1, 2004, a 100 
percent evaluation for post traumatic stress disorder is 
warranted, subject to the laws and regulations governing the 
award of monetary benefits.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


